Citation Nr: 0101298	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee condition.

2.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 1999 the Board remanded the case to the RO for further 
development.  

In December 1999 the RO assigned a separate 10 percent 
disability rating for left knee arthritis.  The veteran 
currently has a combined 20 percent rating for his service-
connected left knee disability.  Although the veteran stated 
in his July 1997 Substantive Appeal that he was only seeking 
a 20 percent rating for his left knee disability, the Board 
must still address whether a higher rating is warranted.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In April 1997 the RO denied claims of entitlement to service 
connection for severe headaches, back pain and neck pain.  
The RO notified the veteran of that decision by letter dated 
April 21, 1997.  The veteran did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2000).  

In June 1997 the RO denied a claim of entitlement to service 
connection for loss of vision in the left eye.  The RO 
notified the veteran of that decision by letter dated June 
30, 1997.  The veteran filed a Notice of Disagreement in July 
1997.  The RO issued a Statement of the Case in August 1997.  
The veteran did not timely perfect the appeal.  38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2000).  

In June 1999 the veteran filed a claim of entitlement to 
service connection for dental injuries.  The RO denied the 
claim and notified the veteran of that decision by letter 
dated July 22, 1999.  The veteran has not filed a Notice of 
Disagreement to that rating action.  38 C.F.R. §§ 20.200, 
20.201 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The probative medical evidence shows that the veteran's 
left knee disability is not productive of more than slight 
recurrent subluxation or lateral instability.  

3.  The probative medical evidence shows that a higher rating 
is not warranted for limitation of motion of the left knee, 
including functional loss which is due to pain or other 
pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
recurrent subluxation or lateral instability of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2000).  

2.  The criteria for a separate rating in excess of 10 
percent for arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained a 
left patella fracture in a July 1974 automobile accident.  
Subsequently, the veteran underwent a left partial 
patellectomy.  Orthopedic examination in February 1975 showed 
that the veteran developed chondromalacia as a residual of 
his injury.  

In an October 1980 rating decision the RO awarded service 
connection for post operative patellectomy of the left knee 
with chondromalacia with laxity of the lateral collateral 
ligament.  The RO assigned a 10 percent disability rating, 
effective March 3, 1980.  

The veteran filed his claim for an increased rating in 
January 1996.  Included with his claim is a copy of a Report 
of Accidental Injury, VA Form 21-4176, which indicates that 
the veteran sustained a left leg injury in a July 1974 
automobile accident.  He stated that his medical problems had 
worsened since the accident.  

The veteran underwent a VA joints examination in November 
1996.  The veteran related a history of the in-service 
automobile accident.  He stated that he had sustained a left 
patella fracture, which required partial removal of the 
patella.  The veteran stated that he had never undergone 
physical therapy following that injury.  The veteran 
complained of left knee swelling and left leg pain, but 
stated that he takes no medication for his symptoms.  The 
veteran denied paresthesia but complained of occasional sharp 
pain radiating into the lower extremities as well as weakness 
and numbness of both limbs.  The veteran was employed as a 
painter.  

On physical examination there was no laxity of the knees and 
no anterior or posterior drawer sign.  There was also no 
swelling or deformity of the knees.  Range of motion testing 
showed that right knee flexion was 120 degrees and right knee 
extension was 0 degrees.  Left knee flexion was 105 degrees 
and left knee extension was 0 degrees.  X-ray examination of 
the left knee showed degenerative changes more prominent in 
the region of the patella, but no significant bony pathology 
or articular pathology.  The diagnosis was status post 
fracture of the patella with traumatic arthritis.

In his May 1997 Notice of Disagreement the veteran stated 
that his knee condition causes him to miss work because of 
swelling.  He also stated that his left knee is approximately 
one inch larger than his right knee due to swelling.  In his 
July 1997 Substantive Appeal the veteran contended that his 
knee condition should be rated for at least moderate 
impairment.  

VA outpatient records show the veteran was seen for low back 
and left knee pain in November 1998.  The veteran related 
that he had sustained an injury to his leg in a skill saw 
accident.  Physical examination disclosed a scar of the left 
leg at about the mid-thigh area.  The assessment was left 
knee pain.  

The veteran underwent a VA joints examination in June 1999.  
The examiner noted that the claims folder was available for 
review in conjunction with the examination.  The VA examiner 
certified review of the claims folder.  The veteran 
complained that he has constant left knee pain regardless of 
whether he is using the knee or not.  The veteran stated that 
he could not stand longer than 15-to-20 minutes and that he 
is easily fatigued and has to sit down.  He complained that 
his knee gives way on standing and walking and that the pain 
is increased on use of the knee.  

On physical examination there was no swelling, redness, 
fluid, or tenderness.  The examiner noted that there was a 
scar over the left knee, which was well healed, linear and 
without tenderness.  Range of motion testing showed that 
right knee flexion was 135 degrees and right knee extension 
was 0 degrees.  Left knee flexion was 109 degrees and left 
knee extension was 0 degrees.  The examiner noted that the 
veteran denied pain while performing range of motion.  X-ray 
examination of the left knee showed a probable old injury in 
the left patella with mild arthritic changes.  The diagnosis 
was traumatic arthritis of the left knee status post fracture 
of the patella with removal.  

Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  Where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2000).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited 60 
degrees and compensable ratings when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), or 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A zero percent evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2000).  

Impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation if 
slight, 20 percent if moderate and 30 percent if severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.  
Precedential opinions of the General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

The Schedule also provides a 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration or for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2000).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).  The intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  The joints should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2000).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis
Initial Matter

The Board initially notes that the law has recently changed 
with respect to the duty to assist.  The new law has 
eliminated the requirement that a claim be well grounded 
before the duty to assist can attach.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 U.S.C.A. § 5107 (West 1991).

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Additionally, as part of assisting a claimant, the Secretary 
shall provide a medical examination or obtain a medical 
opinion when there is competent evidence of a current 
disability, there is evidence that the disability or symptoms 
may be associated with service, and the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(d)(1)-(2)).

In this case, the evidence includes all available service 
medical records.  The veteran has undergone VA compensation 
examinations and these reports are of record.  The evidence 
also includes VA medical treatment records identified by the 
veteran in support of his claim.  The Board finds that all 
relevant evidence necessary to substantiate the veteran's 
claim for increased disability benefits has been requested or 
obtained.  

Left Knee Instability

The Board finds that a higher rating is not warranted based 
on recurrent subluxation or lateral instability of the left 
knee.  During the November 1996 VA examination physical 
examination specifically demonstrated that there was no 
laxity of the knees and no anterior or posterior drawer sign.  
There was also no swelling or deformity of the knees.  In 
addition, x-ray examination of the left knee during the 
November 1996 VA examination did not show significant 
articular pathology.  This evidence does not show that the 
veteran has subluxation or lateral instability of the left 
knee.  In fact, during that examination and in his other 
statements the veteran did not report that he ever 
experienced instability or dislocation symptoms.  The veteran 
complained of left knee swelling and pain as well as weakness 
and numbness in his lower extremities, but he did not relate 
having left knee instability.  In his May 1997 Notice of 
Disagreement the veteran stated that his left knee impairment 
consisted of persistent swelling.  He did not report 
instability.  The veteran also did not report having 
experienced instability during VA outpatient treatment in 
November 1998.  At that time the veteran was seen for low 
back and left knee pain.  

The first time that the veteran reported left knee 
instability was during the VA joints examination in June 
1999.  The veteran complained that his knee gives way on 
standing and walking.  This statement is inconsistent with 
his other statements that list his left knee complaints.  
Therefore, this statement will not be accorded a high degree 
of probative value in assessing the severity of the left knee 
disability.  In addition, x-ray examination of the left knee 
during the June 1999 VA examination did not reveal evidence 
that supports a finding of subluxation or lateral instability 
of the left knee.  On physical examination there was no 
swelling, redness, fluid, or tenderness.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" but finds no diagnostic code more 
appropriate than Diagnostic Code 5257 for rating the 
veteran's disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Board also notes that a separate disability rating is not 
warranted for the post-surgical scar of the left knee.  The 
veteran does not contend and the evidence does not show that 
the scar is tender and painful or that it is poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2000).  During the June 1999 VA 
examination, the examiner noted that the residual left knee 
scar was well healed, linear and without tenderness.  

For these reasons, the Board finds that the probative medical 
evidence shows that the veteran's left knee disability is not 
productive of more than slight recurrent subluxation or 
lateral instability.  The evidence is not evenly balanced 
in this case and the Board concludes that the criteria for a 
rating in excess of 10 percent for recurrent subluxation or 
lateral instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2000).  38 U.S.C.A. 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Left Knee Arthritis

The veteran contends that he is limited by left knee pain and 
swelling.  In his May 1997 Notice of Disagreement the veteran 
stated that his knee condition causes him to miss work 
because of swelling.  He also stated that his left knee is 
approximately one inch larger than his right knee due to 
swelling.  During VA examination and outpatient treatment the 
veteran complained of left knee pain.  

The medical evidence establishes that the veteran has left 
knee arthritis.  X-ray examination of the left knee during 
the November 1996 VA examination showed degenerative changes 
more prominent in the region of the patella.  The diagnosis 
was status post fracture of the patella with traumatic 
arthritis.  Likewise, x-ray examination of the left knee 
showed mild arthritic changes during the June 1999 VA 
examination.  

The Board finds that a higher rating is not warranted based 
on limitation of motion of the left knee, including any 
limitation that is based on functional loss due to pain or 
other pathology.  During the VA joints examination in 
November 1996, range of motion testing showed that left knee 
flexion was 105 degrees and left knee extension was 0 
degrees.  During the VA joints examination in June 1999, 
range of motion testing showed that left knee flexion was 109 
degrees and left knee extension was 0 degrees.  These range 
of motion findings do not even support entitlement to a 
compensable rating based on limitation of flexion or 
extension of the knee.  For a rating in excess of 10 percent, 
extension of the leg must be limited to 15 degrees or flexion 
must be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2000).  

While the veteran complains that he has constant pain and 
swelling that causes additional limitation, his statements 
are not supported by the objective medical findings.  During 
the November 1996 VA examination, there was no swelling 
or deformity of the knees.  In fact, the veteran did not 
complain of pain when performing the range of motion testing 
during that examination.  His complaints of constant pain and 
swelling were also not supported by the June 1999 examination 
findings.  That VA examiner specifically noted that the 
veteran denied pain while performing range of motion.  
Additionally, physical examination showed that there was no 
swelling, redness, fluid, or tenderness.  The Board finds 
that the veteran's claim of significant functional loss from 
pain and swelling is not supported by adequate pathology or 
evidenced by the behavior of the veteran when performing left 
knee motions during the VA examinations.  38 C.F.R. §§ 4.40, 
4.59.  

For these reasons, the Board finds that the probative medical 
evidence shows that a higher rating is not warranted for 
limitation of motion of the left knee, including functional 
loss which is due to pain or other pathology.  The evidence 
is not evenly balanced in this case and the Board concludes 
that the criteria for a separate rating in excess of 10 
percent for arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2000).  


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee condition is denied.

Entitlement to a rating in excess of 10 percent for left knee 
arthritis is denied.  


REMAND

In April 1997 the RO denied claims of entitlement to service 
connection for severe headaches, back pain and neck pain.  
The RO notified the veteran of that decision by letter dated 
April 21, 1997.  The veteran did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2000).  

In June 1997 the RO denied a claim of entitlement to service 
connection for loss of vision in the left eye.  The RO 
notified the veteran of that decision by letter dated June 
30, 1997.  The veteran filed a Notice of Disagreement in July 
1997.  The RO issued a Statement of the Case in August 1997.  
The veteran did not timely perfect the appeal.  38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2000).  

In June 1999 the veteran filed a claim of entitlement to 
service connection for dental injuries.  The RO denied the 
claim and notified the veteran of that decision by letter 
dated July 22, 1999.  The veteran has not filed a Notice of 
Disagreement to that rating action.  38 C.F.R. §§ 20.200, 
20.201 (2000).  

In May 2000 the veteran filed claims for service connection 
for a chest condition, hypertension and arthritis of both 
thumbs.  The veteran also filed claims to reopen service 
connection a back condition, a neck condition, headaches and 
a dental condition.  

In a September 2000 rating decision the RO denied these 
claims.  The RO notified the veteran of the decision by 
letter in October 2000.  The veteran filed a Notice of 
Disagreement with that decision in October 2000.  The claims 
folder does not show that the RO issued the veteran a 
Statement of the Case on these issues.  38 C.F.R. § 19.26 
(2000); see Manlicon v. West, 12 Vet. App. 238 (1999).

Initially, the Board notes that the issue pertaining to the 
claims for a back condition, a neck condition, headaches and 
a dental condition should have been whether the veteran had 
submitted new and material evidence to reopen these claims 
and not direct service connection.  The RO did not discuss 
the issue of whether new and material evidence had been 
submitted to warrant reopening the claims.  However, the 
Board is required to consider the issue of finality prior to 
any consideration on the merits.  38 U.S.C.A. §§ 7104(b), 
5108 (West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Next, with the exception of the claim for a dental condition, 
the RO denied all the claims as not well grounded.  

The Board initially notes that the law has recently changed 
with respect to the duty to assist.  The new law has 
eliminated the requirement that a claim be well grounded 
before the duty to assist can attach.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 U.S.C.A. § 5107 (West 1991).

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

Under these circumstances, the case is REMANDED for the 
following actions:

1.  After undertaking any necessary 
development, the RO should again 
adjudicate the pending claims.  For any 
claims that are not resolved in the 
veteran's favor and are perfected for 
appellate review in a timely manner, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should issue the veteran a 
Statement of the Case on the claims for 
service connection for a chest condition, 
hypertension and arthritis of both thumbs 
and the claims to reopen service 
connection for a back condition, a neck 
condition, headaches and a dental 
condition, if any such claim remains 
denied on readjudication.  The Statement 
of the Case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



